Citation Nr: 0112857	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $28,602.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
April 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) a February 2000 rating decision of the department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO) which denied the veteran's attempt to reopen his 
claim for entitlement to service connection for PTSD.

For reasons which will be expressed in the REMAND section 
below, the Board believes that the veteran also wishes to 
appeal a March 1999 decision by the Committee on Waivers and 
Compromises of the RO which denied his claim for waiver of 
recovery of an overpayment of VA pension benefits in the 
calculated amount of $28,602.  

The Board further notes that the veteran, in an October 1998 
statement, essentially requested entitlement to service 
connection for schizophrenia.  The record reflects that 
service connection for acquired psychiatric disability other 
than PTSD was denied in an April 1990 Board decision, and 
that a rating decision dated in May 1991 concluded that new 
and material evidence had not been presented to reopen the 
claim for service connection for psychiatric disability other 
than PTSD.  The issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for acquired psychiatric disability other than PTSD is 
therefore referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  An unappealed October 1994 rating decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The evidence added to the record since the October 1994 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

The October 1994 RO rating decision is final.  New and 
material evidence has not since been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD, which was initially denied in an 
unappealed October 1994 rating decision.

In the interest of clarity, the Board will initially review 
the generally applicable law and regulations.  The Board will 
then briefly review the factual background of this case and 
finally will discuss the issue on appeal.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual Background

Evidence of record in October 1994

In June 1994, the veteran filed a claim of entitlement to 
service connection for PTSD.  This claim was denied in a 
final October 1994 rating action.  The relevant evidence of 
record at the time of the October 1994 RO denial of that 
claim may be summarized as follows.  

As indicated in the Introduction, the veteran served in the 
United States Navy from 
July 1972 to April 1974.  He was discharged under honorable 
conditions.  The is no indication that he served in combat.

Service medical records show that the veteran was evaluated 
in January 1974, at which time the examiner concluded that no 
psychiatric disorder was present.  The service medical 
records, including the veteran's examination for discharge, 
are completely negative for any complaints, finding or 
diagnosis of PTSD.  Service personnel records disclose that 
the veteran was discharged from service by reason of 
unfitness.

Private medical records for the veteran for June 1980 to 
February 1990, including a May 1988 report by J.W.G., M.D., 
document treatment of the veteran for paranoid personality 
disorder and psychiatric disabilities including 
schizophrenia.  These records are entirely negative for any 
complaints, finding or diagnosis of PTSD.

In several statements, the veteran essentially alleged that 
he developed PTSD as the result of certain experiences in 
service.  The referenced experiences included mistreatment in 
boot camp, mistreatment by superiors during service, racial 
harassment, and an incident in which he was frightened by the 
emergence of a submarine from the sea.  He also attributed 
his alleged PTSD to a period of confinement he underwent in 
service for a crime he contended he did not commit, as well 
as mistreatment he purportedly received while so confined.  
The veteran also contended that he experienced combat.

The reports of VA general medical and psychiatric 
examinations in December 1991 document psychiatric complaints 
by the veteran.  The general medical examiner diagnosed 
psychiatric disorder, type unestablished, and the 
psychiatrist diagnosed chronic undifferentiated 
schizophrenia.

VA treatment records for July 1993 to August 1994 show that 
the veteran was treated for psychiatric disabilities, 
including depression and schizophrenia.  The treatment 
records document the veteran's account of hardships 
experienced during service, and variously note that he either 
saw combat, or that he did not see combat.  The treatment 
records notably are negative for any reference to, or 
diagnosis of, PTSD.

The October 1994 RO decision 

In its October 1994 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The RO noted that the evidence on file did not include 
a medical diagnosis of PTSD.  The RO further noted, in 
essence, that the veteran had not experienced a stressor 
which would support a diagnosis of PTSD.

The veteran was informed of the October 1994 RO decision by 
letter dated October 24, 1994.  He did not appeal that 
decision.   

The "new" evidence

Evidence added to the record following the October 1994 
rating decision includes private medical records for May 1980 
to April 1990, several statements by the veteran, and VA 
treatment reports for April 1994 to December 1999 and reports 
of April 1995 and October 1998 VA examinations.

The private medical records consist partially of records 
which were previously on file at the time of the October 1994 
rating decision.  Those records which are not duplicates of 
previously-considered medical records document treatment for 
psychiatric disability and note that the veteran considered 
his time in service to be stressful; none of these treatment 
records document any complaints, findings or diagnosis 
consistent with the existence of  PTSD.

The statements by the veteran are mostly either duplicates of 
statements previously submitted by him, or simple 
reiterations of his prior contentions regarding hardships and 
stressful events experienced in service.  His new contentions 
include that he served two tours in a combat zone in Vietnam 
while aboard a ship, and that he believed that his ship was a 
target because it was an escort vessel.

The VA treatment records consist of some records which were 
previously on file at the time of the October 1994 rating 
decision.  The remaining records show continued treatment for 
psychiatric disability, but are negative for any reference to 
PTSD.

At his April 1995 VA examination, the veteran alleged that he 
had been discharged from service because of conflict with 
fellow soldiers.  The veteran claimed that he had experienced 
racial prejudice in service and indicated that he underwent 
confinement for criminal charges in service of which he was 
innocent.  The veteran denied having any combat experience.  
Following mental status examination of the veteran, the 
examiner diagnosed paranoid personality disorder.  At his 
October 1998 examination, the veteran reported that he 
developed a distrust of people in service; he was diagnosed 
with schizophrenia, paranoid type.  Neither examination 
report contained a diagnosis of PTSD.

Analysis

 Discussion

The submission of new and material evidence by a VA claimant 
to reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the appellant's claim by 
VA and the Board.  The Board is obligated by law to conduct a 
de novo review of this issue.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).

In October 1994, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of this decision in an October 
1994 letter from the RO.  No notice of disagreement or other 
pertinent correspondence was received from the veteran within 
the one-year period following this decision.  Thus, the 
October 1994 RO decision became final.  38 U.S.C.A. 7105; 38 
C.F.R. 20.201, 20.302, 20.1103 (2000).  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge, supra.

As described previously, the evidence before the RO in 
October 1994 was entirely negative for any medical diagnosis 
of PTSD either in service, or at any point thereafter.  The 
Board points out that the evidence before the RO in October 
1994 included the report of a December 1991 VA psychiatric 
examination.

With respect to whether any of the newly submitted evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has PTSD 
which is etiologically related to service, the record 
reflects that, with the exception of the veteran's own 
statements, none of the evidence added to the claims files 
since the October 1994 rating decision even refers to PTSD.  

In his several statements, the veteran essentially contends 
that he has PTSD due to several events experienced in 
service.  These statements are essentially duplicative of 
similar statements made by the veteran and of record in 
October 1994, with some embellishments added.  With respect 
to his statements concerning combat experiences, the Board 
notes that the credibility of all statements is ordinarily 
presumed in the context of determining whether new and 
material evidence has been submitted.  See Justus, supra.  
However, the presumption of credibility does not apply if the 
evidence is inherently false or untrue.  See Duran v. Brown, 
7 Vet. App. 216, 220 (1994); see also Samuels v. West, 11 
Vet. App. 433, 436 (1999) [where a veteran sought service 
connection for post- traumatic stress disorder, based upon 
multiple stressors occurring during "combat" in Vietnam, and 
the record clearly showed he had never served in Vietnam, no 
presumption of credibility attached to his statements of his 
in-service claimed stressors].  The Board observes in passing 
that this case is somewhat similar to Samuels.
 
Even assuming that the veteran's statements are not merely 
duplicative or cumulative of his other statements which were 
previously considered by the October 1994 RO decision, and 
even assuming that the presumption of credibility attaches to 
his statements, as a layperson, the veteran is not competent 
to offer medical opinions regarding the diagnosis of 
disability.  Consequently, even if his statements as to his 
purported stressors are accepted, his statements are of no 
probative value with respect to whether he has PTSD, and 
therefore do not constitute material evidence with which to 
reopen his claim.  See, generally, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The private and VA treatment reports, to the extent that they 
are not merely duplicates of previously considered evidence, 
only document continued treatment and diagnosis of 
psychiatric disorders other than PTSD.  The April 1995 and 
October 1998 VA examinations did not diagnose PTSD.  
Therefore, while the above records and examination reports 
may be new, at least to the extent that they were not on file 
at the time of the October 1994 rating decision, they are not 
material, since in the context of the instant claim, in order 
to constitute "material" evidence, the recently submitted 
evidence must at least demonstrate the presence of PTSD.  See 
38 C.F.R. § 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); 

Accordingly, the Board concludes that the additional evidence 
submitted by the veteran in order to reopen his claim for 
entitlement to service connection for PTSD does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In short, the October 1994 RO decision determined that there 
was no competent medical diagnosis of PTSD and the additional 
evidence does not include such a diagnosis.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted, and the veteran's claim of entitlement to service 
connection for PTSD is not reopened.  The benefit sought on 
appeal remains denied.

The Board lastly notes that, as indicated in the 
Introduction, the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for acquired psychiatric disability other than PTSD has been 
referred to the RO for appropriate action.  The Board 
intimates no opinion as to any final outcome warranted with 
respect to any claim by the veteran to reopen the claim for 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal remains denied.


REMAND

With respect to the veteran's claim for entitlement to waiver 
of recovery of an overpayment of VA pension benefits in the 
calculated amount of $28,602, the record reflects that the 
Committee on Waivers and Compromises of the RO denied the 
veteran's waiver request in March 1999.  In a May 1999 
statement, the veteran expressed disagreement with the March 
1999 decision by the Committee, and requested the issuance of 
a statement of the case on that issue.  The Board notes that 
the veteran has not been issued a Statement of the Case (SOC) 
with respect to the March 1999 decision.  Therefore, this 
issue must be remanded to the RO the claim must be remanded 
to the RO for the preparation of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of 
the Case to the veteran addressing 
the issue of entitlement to waiver 
of recovery of an overpayment of VA 
pension benefits in the calculated 
amount of $28,602.  The veteran 
should be advised of the 
requirements to perfect an appeal 
with respect to the March 1999 
decision.  If the veteran thereafter 
submits a timely substantive appeal 
with respect to this issue, the RO 
should undertake any other indicated 
development.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



